 



Exhibit 10.3
EMPLOYMENT AGREEMENT
This Employment Agreement is entered into as of December 9, 2005 (the “Effective
Date”), by and between Travelzoo Inc., a Delaware corporation (the “Company”)
with principal corporate offices at 590 Madison Avenue, 21st Floor, New York, NY
10022, and Wayne Lee, whose address is currently
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx (“Employee”). The Company and Employee
are collectively referred to herein as “the Parties.”
     WHEREAS, the Company desires to retain Employee as Director of Finance, and
Employee desires to perform such service for the Company, on the terms and
conditions as set forth herein;
     NOW, THEREFORE, in consideration of the promises and mutual covenants
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, it is mutually agreed by the
parties as follows:
     1. Duties and Scope of Employment.
     (a) Position. Employee shall be employed as Director of Finance.
     (b) Duties. During the term of Employee’s employment with the Company,
Employee shall devote his full time, skill and attention to his duties and
responsibilities, which Employee shall perform faithfully, diligently and
competently, and Employee shall use his best efforts to further the business of
the Company. During the term of the Agreement, Employee agrees not to actively
engage in any other employment, occupation or consulting activity for any direct
or indirect remuneration without the prior approval of the Company, except that
this provision shall not be interpreted to prohibit Employee from involvement in
any charitable or community activity/organization that he is currently involved
in and that does not materially interfere with his ability to perform his duties
under this Agreement. Employee shall be permitted, to the extent such activities
do not materially and adversely affect the ability of Employee to fully perform
his duties and responsibilities hereunder, to (i) manage Employee’s personal,
financial and legal affairs, (ii) serve on civic or charitable boards or
committees, and (iii) with the consent of the Board of Directors (which consent
shall not be unreasonably withheld), serve as a member of the board of directors
of any noncompeting business.
     2. Nature of Employment. Employee agrees not to leave or discontinue his
employment with the Company during the first six (6) months of his employment.
Employee understands that if he resigns during the first six (6) months of
employment in violation of this Agreement, he shall only receive the “Salary”
(as defined below) and benefits earned as of the date of termination. Similarly,
the Company agrees not to terminate Employee during the first six (6) months of
employment with the Company, except for cause as defined in paragraph 2(b).
After the six month period has ended, Employee will become an “at-will” employee
which means that the employment relationship may be terminated at any time, with
or without cause, at the option of either the Company or Employee, upon two
weeks’ written notice to the other party. Employee acknowledges that his
obligations set forth in certain sections of this Agreement, including but not
limited to Section 5, survive the termination of his employment from the
Company.
     (a) Termination by Company without Cause. If Employee is terminated by the
Company without Cause (as defined in paragraph 2(b)) after the initial six
months of employment, Employee shall receive his salary and benefits earned
through the date of termination.
     (b) Termination for Cause. If Employee is terminated for “Cause” as defined
herein at any time, Employee will receive only payment of his salary and
benefits through the date of termination. For purposes of this Agreement,
“Cause” is defined as (i) gross misconduct by Employee that is materially
injurious to the Company’s business; (ii) the commission by Employee of a
felony; or (iii) the willful failure or refusal of the Employee, following
receipt of an explicit directive from the Company, to comply with the material
terms of this Agreement.
     3. Compensation and Fringe Benefits.
     (a) Salary. Employee will receive a salary at the annualized rate of
$130,000.00 (One Hundred Thirty Thousand Dollars) (the “Salary”), which shall be
paid periodically in accordance with normal Company payroll practices and

 



--------------------------------------------------------------------------------



 



subject to the usual and applicable required withholdings. Employee understands
and agrees that neither his job performance nor promotions, commendations,
bonuses or the like from the Company give rise to or in any way serve as the
basis for modification, amendment, or extension, by implication or otherwise, of
this Agreement.
     (b) Vacation and Holiday Pay. Employee shall receive three (3) weeks of
paid vacation per year, which accrues over the course of the year. In addition,
the Company provides eight (8) paid holidays each year, along with two (2)
“floating holidays” which can be used by Employee at any time.
     (c) Other Benefits. Employee will be entitled to participate in or receive
such benefits under the Company’s employee benefit plans and policies and such
other benefits which may be made available as in effect from time to time and as
are provided to similarly situated employees of the Company, subject in each
case to the generally applicable terms and conditions of the plans and policies
in question.
     (d) Sign-On Bonus. Employee will receive a sign-on bonus of $10,000 (Ten
Thousand Dollars) payable within two weeks of the first day of employment. The
sign-on bonus is subject to tax withholdings. Should Employee leave the Company
during the initial six (6) months of employment, in violation of this agreement,
Employee will be required to pay back the sign-on bonus within two (2) weeks
after date of termination.
     4. Expenses. The Company will pay or reimburse Employee for reasonable
travel, entertainment or other expenses incurred by Employee in the furtherance
of or in connection with the performance of Employee’s duties hereunder in
accordance with the Company’s established policies.
     5. Certain Covenants.
     (a) Intellectual Property Rights.
     (i) Employee agrees that the Company will be the sole owner of any and all
of Employee’s “Discoveries” and “Work Product,” hereinafter defined, made during
the term of his employment with the Company, whether pursuant to this Agreement
or otherwise. For purposes of this Agreement, “Discoveries” means all
inventions, discoveries, improvements, and copyrightable works (including,
without limitation, any information relating to the Company’s software products,
source code, know-how, processes, designs, algorithms, computer programs and
routines, formulae, techniques, developments or experimental work,
work-in-progress, or business trade secrets) made or conceived or reduced to
practice by Employee during the term of his employment by the Company, whether
or not potentially patentable or copyrightable in the United States or
elsewhere. For purposes of this Agreement, “Work Product” means any and all work
product relating to Discoveries.
     (ii) Employee shall promptly disclose to the Company all Discoveries and
Work Product. All such disclosures must include complete and accurate copies of
all source code, object code or machine-readable copies, documentation, work
notes, flow-charts, diagrams, test data, reports, samples, and other tangible
evidence or results (collectively, “Tangible Embodiments”) of such Discoveries
or Work Product. All Tangible Embodiments of any Discoveries or Work Project
will be deemed to have been assigned to the Company as a result of the act of
expressing any Discovery or Work Product therein.
     (iii) Employee hereby assigns and agrees to assign to the Company all of
his interest in any country in any and all Discoveries and Work Product, whether
such interest arises under patent law, copyright law, trade-secret law,
semiconductor chip protection law, or otherwise. Without limiting the generality
of the preceding sentence, Employee hereby authorizes the Company to make any
desired changes to any part of any Discovery or Work Product, to combine it with
other materials in any manner desired, and to withhold Employee’s identity in
connection with any distribution or use thereof alone or in combination with
other materials. This assignment and assignment obligation applies to all
Discoveries and Work Product arising during Employee’s employment with the
Company (or its predecessors), whether pursuant to this Agreement or otherwise.
Employee’s agreement to assign to the Company any of his rights as set forth in
this Section 5(a)(iii) applies to all inventions other than an invention (a) in
which no equipment, supplies, facility or trade secret information of the
Company was used (b) was developed entirely upon Employee’s own time (c) does
not relate to Company business or to the Company’s actual or anticipated
research or development and (d) does not result from any work performed by
Employee for the Company.

 



--------------------------------------------------------------------------------



 



     (iv) At the request of the Company, Employee shall promptly and without
additional compensation execute any and all patent applications, copyright
registration applications, waivers of moral rights, assignments, or other
instruments that the Company deems necessary or appropriate to apply for or
obtain Letters Patent of the United States or any foreign country, copyright
registrations or otherwise to protect the Company’s interest in such Discovery
and Work Product, the expenses for which will be borne by the Company. Employee
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as his agents and attorneys-in-fact to, if the Company is
unable for any reason to secure Employee’s signature to any lawful and necessary
document required or appropriate to apply for or execute any patent application,
copyright registration application, waiver of moral rights, or other similar
document with respect to any Discovery and Work Product (including, without
limitation, renewals, extensions, continuations, divisions, or continuations in
part), (i) act for and in his behalf, (ii) execute and file any such document,
and (iii) do all other lawfully permitted acts to further the prosecution of the
same legal force and effect as if executed by him; this designation and
appointment constitutes an irrevocable power of attorney coupled with an
interest.
     (v) To the extent that any Discovery or Work Product constitutes
copyrightable or similar subject matter that is eligible to be treated as a
“work made for hire” or as having similar status in the United States or
elsewhere, it will be so deemed. This provision does not alter or limit
Employee’s other obligations to assign intellectual property rights under this
Agreement.
     (vi) The obligations of Employee set forth in this Section 5 (including,
without limitation, the assignment obligations) will continue beyond the
termination of Employee’s employment with respect to Discoveries and Work
Product conceived or made by Employee alone or in concert with others during
Employee’s employment with the Company, whether pursuant to this Agreement or
otherwise. Those obligations will be binding upon Employee, his assignees
permitted under this Agreement, executors, administrators, and other
representatives.
     (b) Exposure to Proprietary Information.
     (i) As used in this Agreement, “Proprietary Information” means all
information of a business or technical nature that relates to the Company
including, without limitation, all information about software products whether
currently released or in development, all inventions, discoveries, improvements,
copyrightable work, source code, know-how, processes, designs, algorithms,
computer programs and routines, formulae and techniques, and any information
regarding the business of any customer or supplier of the Company or any other
information that the Company is required to keep confidential. Notwithstanding
the preceding sentence, the term “Proprietary Information” does not include
information that is or becomes publicly available through no fault of Employee,
or information that Employee learned prior to the Effective Date.
     (ii) In recognition of the special nature of his employment under this
Agreement, including his special access to the Proprietary Information, and in
consideration of his employment pursuant to this Agreement, Employee agrees to
the covenants and restrictions set forth in Section 5 of this Agreement.
     (c) Use of Proprietary Information; Restrictive Covenants.
     (i) Employee acknowledges that the Proprietary Information constitutes a
protectible business interest of the Company, and covenants and agrees that
during the term of his employment, whether under this Agreement or otherwise,
and after the termination of such employment, he will not, directly or
indirectly, disclose, furnish, make available or utilize any of the Proprietary
Information, other than in the proper performance of his duties for the Company.
     (ii) Employee will not, during the term of this Agreement or, for a period
of one year thereafter (the “Restricted Period”), anywhere within the United
States (the “Restricted Territory”), directly or indirectly (whether as an
owner, partner, shareholder, agent, officer, director, employee, independent
contractor, consultant, or otherwise):
     1. perform services for, or engage in, any business that develops or sells
products or services which are competitive with any products or services sold or
developed by the Company (the “Products”);

 



--------------------------------------------------------------------------------



 



     2. except on behalf of the Company, solicit any person or entity who is, or
was at any time during the twelve-month period immediately prior to the
termination of Employee’s employment with the Company, a customer of the Company
for the sale of the Products or any product or service of a type then sold by
the Company for which Employee provided any assistance in planning, development,
marketing, training, support, or maintenance; or
     3. solicit for employment any person who is, or was at any time during the
twelve-month period immediately prior to the termination of Employee’s
employment with the Company, an employee of the Company.
(d) Scope/Severability. The Parties acknowledge that the business of the Company
is and will be national and international in scope and thus the covenants in
this Section 5 would be particularly ineffective if the covenants were to be
limited to a particular geographic area of the United States. If any court of
competent jurisdiction at any time deems the Restricted Period unreasonably
lengthy, or the Restricted Territory unreasonably extensive, or any of the
covenants set forth in this Section 5 not fully enforceable, the other
provisions of this Section 5, and this Agreement in general, will nevertheless
stand and to the full extent consistent with law continue in full force and
effect, and it is the intention and desire of the parties that the court treat
any provisions of this Agreement which are not fully enforceable as having been
modified to the extent deemed necessary by the court to render them reasonable
and enforceable and that the court enforce them to such extent (for example,
that the Restricted Period be deemed to be the longest period permissible by
law, but not in excess of the length provided for in Section 5(c), and the
Restricted Territory be deemed to comprise the largest territory permissible by
law under the circumstances).
(e) Return of Company Materials upon Termination. Employee acknowledges that all
records, documents, and Tangible Embodiments containing or of Proprietary
Information prepared by Employee or coming into his possession by virtue of his
employment by the Company are and will remain the property of the Company. Upon
termination of his employment with the Company, Employee shall immediately
return to the Company all such items in his possession and all copies of such
items.
     6. Equitable Remedies.
     (a) Employee acknowledges and agrees that the agreements and covenants set
forth in Sections 5(a), (b), (c), (d) and (e) are reasonable and necessary for
the protection of the Company’s business interests, that irreparable injury will
result to the Company if Employee breaches any of the terms of said covenants,
and that in the event of Employee’s actual or threatened breach of any such
covenants, the Company will have no adequate remedy at law. Employee accordingly
agrees that, in the event of any actual or threatened breach by him of any of
said covenants, the Company will be entitled to immediate injunctive and other
equitable relief, without bond and without the necessity of showing actual
monetary damages. Nothing in this Section 6 will be construed as prohibiting the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of any damages that it is able to
prove. Employee agrees that notwithstanding the arbitration provision in
Section 11, the Company may apply to a court of competent jurisdiction, in
accordance with Section 11(c) of this Agreement, to obtain the equitable relief
referenced in this Section 6.
     (b) Each of the covenants in Sections 5(a), (b), (c), (d) and (e) will be
construed as independent of any other covenants or other provisions of this
Agreement.
     (c) In the event of any judicial determination that any of the covenants in
Sections 5(a), (b), (c), (d), and (e) are not fully enforceable, it is the
intention and desire of the parties that the court treat said covenants as
having been modified to the extent deemed necessary by the court to render them
reasonable and enforceable, and that the court enforce them to such extent.
     7. Assignment. This Agreement shall be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Employee upon
Employee’s death and (b) any successor of the Company. Any such successor of the
Company shall be deemed substituted for the Company under the terms of this
Agreement for all purposes. As used herein, “successor” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly, acquires all or
substantially all of the assets or business of the Company. None of the rights
of Employee to receive any form of compensation payable pursuant to this
Agreement shall be assignable or transferable except through a testamentary

 



--------------------------------------------------------------------------------



 



disposition or by the laws of descent. Any attempted assignment, transfer,
conveyance or other disposition (other than as aforesaid) of any interest in the
rights of Employee to receive any form of compensation hereunder shall be null
and void.
     8. Notices. All notices, requests, demands and other communications called
for hereunder shall be in writing and shall be deemed given if delivered
personally, one (1) day after mailing via Federal Express overnight or a similar
overnight delivery service, or three (3) days after being mailed by registered
or certified mail, return receipt requested, prepaid and addressed to the
parties or their successors in interest at the addresses listed above, or at
such other addresses as the parties may designate by written notice in the
manner aforesaid.
     9. Severability. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision.
     10. Entire Agreement. This Agreement represent the entire agreement and
understanding between the Company and Employee concerning Employee’s employment
relationship with the Company, and supersede in their entirety any and all prior
agreements and understandings concerning Employee’s employment relationship with
the Company.
     11. Resolution of Disputes Regarding Employment.
     (a) The Parties agree to submit any dispute or controversy arising out of,
relating to, or in connection with this Agreement, or the interpretation,
validity, construction, performance, breach, or termination thereof, to
mediation. The Parties shall mutually select the mediator and shall equally pay
for the costs of the mediator.
     (b) If and only if a mediation is unsuccessful, and the dispute or
controversy is not resolved within 30 days after a mediation, either party may
submit the matter to binding arbitration, to the extent permitted by law, to be
held in or near San Jose, California in accordance with the National Rules for
the Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”). The arbitrator may grant injunctions or other relief
in such dispute or controversy. The decision of the arbitrator shall be final,
conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction. The
arbitrator may award the prevailing party in any such attorneys’ fees and costs
incurred in connection therewith.
     (c) The arbitrator shall apply California law to the merits of any dispute
or claim, without reference to rules of conflict of law. Employee hereby
expressly consents to the personal jurisdiction of the state and federal courts
located in Santa Clara County, California or the Northern District of California
for any action or proceeding arising from or relating to this Agreement and/or
relating to any arbitration in which the Parties are participants.
     (d) Employee understands that nothing in this Section modifies Employee’s
at-will status. Either the Company or Employee can terminate the employment
relationship at any time, with or without cause, subject only to the
restrictions set forth in Section 2 above.
     (e) Employee has read and understands Section 11, which discusses
arbitration. Employee understands that by signing this agreement, employee
agrees to submit any future claims arising out of, relating to, or in connection
with this agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof to binding arbitration to the extent permitted by
law, and that this arbitration clause constitutes a waiver of employee’s right
to a jury trial and relates to the resolution of all disputes relating to all
aspects of the employer/employee relationship, including but not limited to, the
following claims:
     (i) Any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of the covenant of good faith and
fair dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; and
defamation;
     (ii) Any and all claims for violation of any federal, state or municipal
statute, including, but not limited to the California Fair Employment and
Housing Act, the Civil Rights Act of 1991, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, and the Fair Labor
Standards Act;

 



--------------------------------------------------------------------------------



 



     (iii) Any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination.
     (f) The Parties may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary, without breach of this arbitration agreement
and without abridgment of the powers of the arbitrator.
     12. No Oral Modification, Cancellation or Discharge. This Agreement may
only be amended, canceled or discharged in writing signed by Employee and the
Company.
     13. Governing Law. This Agreement shall be governed by the internal
substantive laws, but not the choice of law rules, of the State of California.
     14. Acknowledgment. Employee acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement on the
respective dates set forth below.
     THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE
ENFORCED BY BOTH PARTIES.

                  COMPANY:    
 
                TRAVELZOO INC.    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           
 
           
 
  Date:        
 
           
 
                EMPLOYEE:    
 
                          Wayne Lee    
 
           
 
  Date:        
 
           

 